Case 1:20-cv-00124-LO-MSN Document 28 Filed 08/23/21 Page 1 of 3 PageID# 149



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division



  Gregory Anthony VanTrece,

                                Plaintiff,
                                                            Civil Action No. l:20-cv-00124
                                                            Hon. Liam O'Grady
                                                            Hon. Michael S. Nachmanoff
  Andrew Saul,Commissioner ofSocial
  Security,

                                Defendant.



                                             ORDER


       Before the Court is Magistrate Judge NachmanofPs Report and Recommendation("R&R")

regarding the parties' cross-motions for summary judgment. Dkt. 25. Judge Nachmanoff issued

this R&R on April 7, 2021. Plaintiff VanTrece timely objected on April 21,2021, pursuant to 28

U.S.C. § 636 and Rule 72(b) of the Federal Rules of Civil Procedure, Dkt. 26; and Defendant

timely responded on May 5,2021 in support ofthe Magistrate Judge's findings, Dkt. 27.

       When reviewing a Magistrate Judge's Report and Recommendation, the Court must make

a de novo determination of those portions of the R&R to which objections, if any, are made. Fed.

R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1)(C). The Court is authorized to accept, reject or modify,in

whole or in part, the recommendations made by the Magistrate Judge. Id.

       Upon due consideration ofthe record and for the reasons presented herein,the Court hereby

APPROVES and ADOPTS the findings Judge Nachmanoff set forth in the R&R. Accordingly,

Plaintiffs Motion for Summary Judgment (Dkt. 15) is hereby DENIED, and Defendant's Cross

Motion for Summary Judgment(Dkt. 21)is hereby GRANTED.
Case 1:20-cv-00124-LO-MSN Document 28 Filed 08/23/21 Page 2 of 3 PageID# 150
Case 1:20-cv-00124-LO-MSN Document 28 Filed 08/23/21 Page 3 of 3 PageID# 151
